          Case 4:20-cv-05309-PJH Document 137 Filed 11/05/20 Page 1 of 1



 1                                    UNITED STATES DISTRICT COURT
 2                              NORTHERN DISTRICT OF CALIFORNIA
 3                                         OAKLAND DIVISION
 4

 5   COLIN SCHOLL and LISA STRAWN, on                  Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others similarly
 6   situated,                                         [PROPOSED] ORDER GRANTING
                                                       STIPULATED REQUEST TO MOVE
 7                      Plaintiffs,                    DATES FOR THE GOVERNMENT’S
                                                       STATUS REPORTS
 8   v.
 9   STEVEN MNUCHIN, in his official capacity
     as the Secretary of the U.S. Department of
10   Treasury; CHARLES RETTIG, in his official
     capacity as U.S. Commissioner of Internal
11   Revenue; U.S. DEPARTMENT OF THE
     TREASURY; the U.S. INTERNAL
12   REVENUE SERVICE; and, the UNITED
     STATES OF AMERICA.
13
                        Defendants.
14

15

16           Having considered the parties’ stipulated request that the Court modify the dates set for

17   the government to submit status reports, the Court finds that good cause exists to modify the dates

18   set for the submission of these reports as follows:

19              The 11/6/2020 (Friday) status report shall be due on 11/10/2020 (Tuesday); and

20              The 12/7/2020 (Monday) status report shall be due on 12/8/2020 (Tuesday).

21

22           PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                                                                  S DISTRICT
                                                                                TE           C
                                                                              TA
23
                                                                                                   O
                                                                          S




                                                                                                    U
                                                                         ED




                                                                                                     RT




                                                                                              ERED
                                                                     UNIT




24                                                                                     O ORD
                                                                              IT IS S
                                                                                                        R NIA




25   Dated: November 5, 2020                                                               milton
                                                                  ____________________________
                                                                                   is J. Ha
                                                                     NO




                                                                          ge Phyll
                                                                               Jud
                                                                                                       FO
                                                                      RT




                                                                                                       LI




26                                                                Hon. Phyllis
                                                                        ER     J. Hamilton
                                                                         H




                                                                                                   A




                                                                                N       C
                                                                                                   F
                                                                                     D IS T IC T O
                                                                                           R
27

28

                                                                                                 [PROPOSED] ORDER
                                                     -1-                                         NO. 4:20-CV-5309-PJH
